KELLY, Judge.
The defendant was convicted by a jury of second degree kidnapping and third degree assault. He seeks reversal on the grounds that the trial court erred in finding probable cause to support his arrest and in failing to suppress the following evidence: (1) identification testimony based on a photograph of him taken after the arrest, (2) statements made immediately following his arrest, and (3) a t-shirt identified by the victim as being like the one worn by her assailant. We reverse and remand for a new trial.
The victim was a six-year-old girl who was awakened at approximately 3:30 a. m. by a man knocking on the front door and on her window. The child let the man into the house because he said that he was her uncle. After being in the house a short time, he picked her up and carried her outside. The man carried her down the street, dropped her, struck her, and left.
The youngster described her assailant to investigating officers as a white male, and related that he had said, “I’m your uncle and I know your mother is Linda.” The victim’s mother was named Dennine. The following day, the officers discovered that John Gouker was related in some degree to a former resident of the victim’s house named Linda.
That evening, two police officers contacted. Gouker at work. Gouker accompanied the officers to a nearby office, where he was given his Miranda warnings, questioned for approximately 45 minutes, and then told he was under arrest.
The detention of Gouker was beyond the ambit of a Stone stop. He was detained more than briefly and for purposes beyond identification. See People v. Tooker, Colo., 601 P.2d 1388 (1979). In order for the detention of Gouker to be valid under *151the Fourth Amendment, probable cause must have been present at the time he was taken to the office for interrogation. Dunaway v. New York, 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979). Probable cause exists where the facts and circumstances are sufficient to warrant a man of reasonable caution in believing both that an offense has been committed, and that it was committed by the person to be arrested. People v. Saars, 196 Colo. 294, 584 P.2d 622 (1978); People v. Bates, 190 Colo. 291, 546 P.2d 491 (1976). Here, there were no facts known to the police when they detained Gouker connecting him to the scene of the crime at or near the time of its commission. Therefore, probable cause to detain Gouker was lacking.
The question remains whether the evidence obtained as a result of the illegal detention must be suppressed. Evidence will not be suppressed if the causal connection between the illegality and the evidence is sufficiently attenuated to remove its primary taint. See Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963). Factors to be considered in making this determination include the lapse of time, the presence of intervening circumstances, and the flagrancy of the police conduct. See Brown v. Illinois, 422 U.S. 590, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975); People v. Corbett, 190 Colo. 388, 547 P.2d 1264 (1976).
In reviewing these factors, we conclude that the identification of Gouker based on a photograph taken by the police shortly after he was taken' to the police station must be suppressed. This photograph was included in an array which was shown to the victim for pretrial identification. Thus, there was a close temporal proximity between the illegality and the evidence obtained, and the record shows no intervening circumstance to remove the taint of the illegal conduct.
The People argue that, because a person has no reasonable expectation of privacy in his facial appearance, the taking of a photograph is not a constitutionally prohibited seizure which is subject to the exclusionary rule. See Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). We disagree.
The photograph was obtained as a result of an illegal seizure, and we see no practical distinction between a fingerprint, see Davis v. Mississippi, 394 U.S. 721, 728, 89 S.Ct. 1394, 1398, 22 L.Ed.2d 676, 681 (1969), and the photograph evidence used in this case. Therefore, the rationale of Davis v. Mississippi, supra, requires that the pretrial identification of the defendant by the victim be suppressed. See Beightol v. Kunowski, 486 F.2d 293 (3rd Cir. 1973); W. LaFave, Search & Seizure § 11.4(g) (1978). It does not necessarily follow from the illegal detention that the victim’s in-court identification also must be suppressed. On retrial, the in-court identification may be admitted if it is shown that the victim’s courtroom identification rests on an independent recollection of her initial encounter with the assailant, uninfluenced by the tainted pretrial identification. See United States v. Crews, 445 U.S. 463, 100 S.Ct. 1244, 63 L.Ed.2d 537 (1980).
The inculpatory statements made by Gouker shortly after he was detained must also be suppressed. The People do not argue that the taint of the illegal detention was dissipated. See People v. Moreno, 176 Colo. 488, 491 P.2d 575 (1971); People v. Robertson, 40 Colo.App. 386, 577 P.2d 314 (1978). On retrial, therefore, these statements cannot be used in the prosecution’s case-in-chief. Cf. United States v. Havens, 446 U.S. 620, 100 S.Ct. 1912, 64 L.Ed.2d 559 (1980).
The trial court did not rule on the admissibility of the t-shirt. Since the trial court is the fact-finder, see Huguley v. People, 195 Colo. 259, 577 P.2d 746 (1978), the issue may be addressed on retrial.
In view of our conclusion, we do not address the defendant’s argument that there was insufficient evidence to support his conviction. See People v. Sisneros, Colo.App., 606 P.2d 1317 (1980).
The judgment is reversed and the cause is remanded for a new trial consistent with the views expressed herein.
*152KIRSHBAUM, J., concurs.
STERNBERG, J., dissents.